       Case 1:19-cv-00457-BAM Document 30 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    YASYN WHITE-SOTO,                                 Case No. 1:19-cv-00457-BAM (PC)
10                       Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                        SECOND MOTION TO MODIFY
11           v.                                         DISCOVERY AND SCHEDULING ORDER
12    STARR, et al.,                                    (ECF No. 28)
13                       Defendants.                    Exhaustion Motion Deadline: June 18, 2020
14

15          Plaintiff Yasyn White-Soto (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

17   Plaintiff’s complaint against Defendant Starr for excessive force in violation of the Eighth

18   Amendment and retaliation in violation of the First Amendment.

19          Pursuant to the Court’s January 9, 2020 Discovery and Scheduling Order, (ECF No. 21),

20   and April 6, 2020 order granting Defendant’s ex parte motion to modify discovery and scheduling

21   order, (ECF No. 25), the deadline for filing motions for summary judgment for failure to exhaust

22   administrative remedies is May 9, 2020.

23          On May 8, 2020, Defendant filed a second motion to modify the scheduling order to

24   extend the exhaustion-based motion deadline by forty days, up to and including June 18, 2020.

25   (ECF No. 28.) Although Plaintiff has not had an opportunity to respond to the motion, the Court

26   finds a response unnecessary and the motion is deemed submitted. Local Rule 230(l).

27          Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

28   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily
                                                       1
       Case 1:19-cv-00457-BAM Document 30 Filed 05/08/20 Page 2 of 2

 1   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

 2   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

 3   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

 4   not diligent, the inquiry should end. Id.

 5          Defense counsel states that good cause exists to modify the scheduling order because the

 6   Office of the Attorney General for the State of California has asked its employees to refrain from

 7   coming into the office to work and to work remotely, due to the ongoing COVID-19 crisis. (ECF

 8   No. 28.) Counsel has continued to experience delays in working primarily from home with no

 9   remote access. In addition, counsel has been advised that there is a several week delay for

10   declarations to be reviewed and finalized by the Office of Appeals due to telecommuting due to

11   COVID-19 and changes at the office in the review process. Counsel has a good faith belief that

12   there is an exhaustion defense in this case, and that Defendant will be able to file his motion

13   within the new deadline requested. In the alternative, Defendant requests that the Court allow

14   him to bring the exhaustion defense along with a merit-based summary judgment motion. (Id.)

15          Having considered Defendant’s moving papers, the Court finds good cause to continue the

16   exhaustion-based dispositive motion deadline in this action. Defendant has worked diligently to

17   prepare this motion for summary judgment, in an attempt to expeditiously address a potentially

18   dispositive issue now, rather than in a later dispositive motion or at trial. The Court finds that

19   Plaintiff will not be prejudiced by the brief extension requested here, particularly as the Court has

20   also granted Plaintiff an extension of time to respond to Defendant’s written discovery requests.
21          Based on the foregoing, Defendant’s second motion to modify the scheduling order, (ECF

22   No. 28), is HEREBY GRANTED. Motions for summary judgment for failure to exhaust

23   administrative remedies shall be filed on or before June 18, 2020.
     IT IS SO ORDERED.
24

25      Dated:     May 8, 2020                                 /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
